DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the up-down direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 8 recites that “the intake fan feeds air to the condenser and to the controller.” This is written as a process limitation and should be amended to recite that the fan is configured to performed the function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2020/0132356 A1).
Regarding claim 1, Tang discloses an apparatus comprising: a main container including a refrigeration compartment 11 (paragraph 37); an evaporator 33 on the main container 11 (paragraph 38); a compressor 31 and a condenser 34 adjacent to the main container 11 (paragraph 43); at least one battery mount 12 configured to receive battery 40 adjacent to the main container 11 in a detachable manner (paragraph 39) and above the compressor 31 and condenser 34 (see Figure 4).
Regarding claim 3, Tang discloses surface guides 410 to attach the battery 40 to the mount 12 slidably (paragraphs 55 & 64 and Figures 3 & 16).
Regarding claim 4, Tang discloses that the compressor 31 and condenser 34 are at different positions (see Figure 4).
Regarding claim 5, Tang discloses a components (machinery) compartment 13 housing the compressor and condenser (paragraph 43).
Regarding claim 6, Tang discloses that the compressor 31 is below the condenser 34 (see Figure 4). It should be noted that orientation is not defined.
Regarding claims 7-9, Tang discloses a fan 35 capable of providing air through the compartment 13 and a controller 50 (paragraph 54) where the compressor is below the fan 35 (see Figure 4). It should be noted that orientation is not defined.
Regarding claim 10, Tang discloses a battery housing 41 (paragraph 55).
Regarding claim 11, Tang discloses a battery mount 4311 on a first surface 414 of the battery (paragraphs 55-58).
Regarding claims 12 and 13, Tang discloses a battery cover 411 that covers an opening for the battery (paragraph 61).
Regarding claims 14-17, Tang discloses that the battery housing has a terminal 44 on surface 415 for power and data (paragraph 65).
Regarding claim 18, Tang discloses an indentation 417 on bottom surface 415 where the mounts 4321 and 4322 and terminal 44 are above the hole 417 (see Figure 17).
Regarding claims 19 and 20, Tang discloses a fridge cover 20 on top of the compartment 11 (paragraph 37).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tang as applied to claim 1 above.
Tang discloses a battery mount 12 but not a plurality of mounts. Mere duplication of parts is not grounds for patentability, however. See MPEP 2144.04 VI B. It would have been obvious to one having ordinary skill in the art at the time of invention to duplicate the battery mount of Tang to accommodate multiple batteries to duplicate the value of a single mound and battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IMRAN AKRAM/Primary Examiner, Art Unit 1725